Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to amendment filed 8/3/2022.  Applicant has amended claims 1, 19 and 20 and cancelled claims 2-4.  Accordingly, claims 1 and 5-21 are pending in the application.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1 and 5-21 are directed to the abstract idea of computing risk level by multiplying magnitude of transaction by probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 1, 19 and 20 recite, in part, method/system/article of manufacture for performing the steps of receiving a request for a transaction from a user; computing a risk level associated with the transaction by computing a probability that that transaction will be compromised; determining a first trust score required to authorized the transaction based at least in part on the risk level; determining identification data associated with the user; computing a user trust score based at least in part on the identification data associated with the user; determining that the user trust score is greater than or equal to the first trust score and authorizing the transaction based at least in part on the determination that the user trust score associated with the user is greater than or equal to the first trust score, which is directed to abstract idea of Certain Methods of Organizing Human Activity (transaction authorization = fundamental economic principles or practices include mitigating risk; commercial or legal interactions include sales activities or behaviors), Mental Processes (computing and determining are concepts performed in the human mind) and Mathematical Concepts (multiplying = mathematical calculations).  Claims 5-18 and 21 are dependent on claims 1, 19 and 20 and include all the limitations of claims 1, 19 and 20.  Therefore, claims 5-18 and 21 recite the same abstract idea of “computing risk level by multiplying magnitude of transaction by probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination”.  The limitations recited in the depending claims (For example, the computing, validating, retrieving, receiving, capturing, obtaining, matching and identifying steps and the specific type of transaction and data used) are further details of the abstract idea and not significantly more.  As such, the description in claims 1 and 5-21 of computing risk level by multiplying magnitude of transaction by probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination is an abstract idea. 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “processor” to perform the receiving, computing, multiplying, determining and authorizing steps and a “mobile device” to send information (request for transaction) and using a “camera” to capture information.  The “processor”, and “mobile device” in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Capturing information imprinted on a transaction instrument with a “camera” is merely generally linking the user of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform the receiving, computing, multiplying, determining and authorizing steps and a “mobile device” to send information (request for transaction) and using a “camera” to capture information amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified receiving/retrieving, determining (computing/authorizing) and transmitting data with a computer as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Capturing information imprinted on a transaction instrument with a “camera” is merely generally linking the user of the judicial exception to a particular technological environment or field of use.  There is no indication that there is any improvement to the functioning of the camera (how the camera carry out one of its basic function of capturing data).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

               Claims 1 and 5-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search and STIC Search, therefore no 102/103 rejections is provided.

Relevant reference found but not used in the rejection: Santoloci US 2003/0200121 A1.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 

Applicant argues that the claims are statutory under 35 U.S.C. 101 because applicant is claiming “dynamic pairing system for securing trusted communication channel” which is technical solution to technical problem and not abstract idea.  The Examiner disagrees.  The claims are directed to the abstract of computing risk level by multiplying magnitude of transaction by probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination, which is directed to abstract idea of Certain Methods of Organizing Human Activity (transaction authorization = fundamental economic principles or practices include mitigating risk; commercial or legal interactions include sales activities or behaviors), Mental Processes (computing and determining are concepts performed in the human mind) and Mathematical Concepts (multiplying = mathematical calculations).  The argument regarding “dynamic pairing for securing trusted communication channel” is not persuasive because this limitation is not recited in the claims.  The claims only recite few additional elements- using “processor” to perform the receiving, computing, determining and authorizing steps and a “mobile device” to send information (request for transaction) and using a “camera” to capture information.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims merely generally linking the use of judicial exception to a particular technological environment and simply using computer (processor) as tool to receive, process and transmit data.  Therefore, applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695